Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-3, 5, 7-8, 11-13, 16-17, 20-22, 24-25 and 27-32 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on August 5, 2020 has been received and entered into
the present application.
Claims 4, 6, 9-10, 14-15, 18-19, 23, 26 and 33-36 are cancelled.
Claims 1, 3, 7-8, 11-13, 16-17, 20-21, 24, 27, 29 and 31 are amended.
Claims 5 and 22 are withdrawn.
Applicant’s arguments, filed August 4, 2020, have been fully considered. Objection of claims 3, 13, 16 and 29, and rejection of claims 1, 7-8, 12-13, 16-17, 20-21, 24-25 and 27-32  under 35 U.S.C 112(b) have been overcome due to claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 1-3, 7-8, 11-13, 16-17, 20-21, 24-25 and 27-32 are under examination in the instant office action.
     New Objection
Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 recites “c) reduces the ratio of leptin to adiponectin; or” in line 6.
It seems that Applicant inadvertently include it an additional “or”. 
Appropriate correction is required.
Maintained Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “preferably wherein is a high fat meal or high calorie meal.” in lines 4-5.
It is unclear whether applicant intends to include the limitations of “meal is a high fat or high calorie meal”. The language of “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 11-13, 16-17, 20-21, 24-25, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov (NCT02279524, October 31, 2014 and October 1, 2015, pp.1-13) in view of Safadi et al. (Clinical Gastroenterology and Hepatology (2014), vol. 12, pp.2085-2091) and Kurikawa et al. (Biol. Pharma. Bull. (2013), vol. 36, pp.259-267).
NCT02279524 teaches primary outcomes include % change in the liver triglycerides concentration measured by NMRS (Nuclear Magnetic Resonance) between Aramchol treated arms and placebo arm at start and end of the study [p.2]. To evaluate the safety and efficacy as measured with NMRS of two Aramchol doses (400 mg and 600 mg), once daily for 52 weeks in overweight or obesity and type II Diabetes Mellitus or pre-diabetes in patients diagnosed with Non-Alcoholic Steatohepatitis (NASH) [p.2]. Patients complete it a life style questionnaire [p.6]. 

Difference in improvement in NASH activity index, (NAFLD Activity Score (NAS) and/or SAF score) [p.3],
 Difference in improvement in NASH activity index, as measured by NAFLD Activity Score (NAS) or SAF defined as at least two points improvement [p.3, addresses claim 16],
Changes on ALT levels between active treatment arms and placebo arm [p.3], 
Difference in changes on ALT levels between active treatment arms and placebo arm [p.3],
Changes in insulin resistance (by HOMA score) [p.3],
 Difference in changes in insulin resistance, measured by HOMA score [p.3],
Changes in HbA1C levels [p.3]
Difference in changes in Adiponectin level and Leptin: Adiponectin ratio (LAR) [p.3],
Changes in inflammation and fibrosis biomarkers: Fibrinogen, CK-18, C-reactive protein (CRP), TNFα, IL-6 and fibrosis tests (NFS) [p.3], 
Difference in changes in inflammation and fibrosis biomarkers: Fibrinogen, CK-18, C-reactive protein (CRP), TNFα, IL 6 and fibrosis Tests (NFS) [p.3],
Changes in body weight [p.4],
Difference in changes in body weight,
Changes in waist circumference [p.4], and 
Difference in waist circumference [p.4].
Patient’s eligibility and inclusion criteria: Male or female age 18 to 75 years, BMI between 25kg/m2 to 40kg/m2 or waist circumference between 88 cm to 200 cm for women, 
Drug: Aramchol
Subjects will be administered Aramchol as follows:
One tablet of Aramchol 400 mg and one tablet of matching placebo for Aramchol.
One tablet of Aramchol 400 mg and one tablet of Aramchol 200 mg.
Two tablet of Aramchol matching placebo. The tablets should be taken orally in the morning within 30 min after breakfast with a glass of water (250 ml). [p.7]


	Safadi et al. teaches Aramchol reduces liver fat content in patients with Non-Alcoholic fatty liver disease [entire document]. A randomized, double-blind placebo-controlled trial of 60 patients with biopsy confirmed NAFLD (6 with nonalcoholic steatohepatitis [abstract and p.2086, col. 1-2].  Eligible patients were randomized within 14 days of recruitment to receive a once-daily oral dose of high-dose Aramchol (300 mg), low-dose Aramchol (100 mg), or placebo [p.2086, col. 2, para 1]. The medication was administered in the morning within 10 in vitro models, Aramchol achieves 70% to 83% inhibition of the stearoyl coenzyme A desaturase 1 (SCD1) activity [p.2086, col. 1, para. 2]. SCD1 is a key enzyme that modulates fatty acid metabolism in the liver [p.2086, col. 1, para. 2]. SCD1 inhibition decreases the synthesis and increases β oxidation of fatty acids, resulting in decreased hepatic storage of triglycerides and fatty acid esters [p.2086, col. 1, para. 2].  Relative change in MRS (Nuclear magnetic resonance) from baseline after 12 weeks of treatment. The relative change (percentage) ± standard error of the mean LFC between baseline and end of treatment (measured by MRS) [Figure 1]. P value was determined by analysis of covariance using the Dunnett method for the difference between the Aramchol groups and placebo adjusted for age, sex, and baseline BMI [Figure 1]. (B) Individual patient absolute changes in LFC (measured by MRS, triglycerides [in grams]/100 g liver) between baseline and 12 weeks of treatment stratified by the treatment group. P values refer to within-group comparisons of absolute change from baseline, after 12 weeks of treatment [Figure 1]. Fibrosis was staged as follows: 0, none; 1, perisinusoidal or periportal; 2, perisinus and periportal; 3, bridging fibrosis; and 4, cirrhosis [p.2087, col. 1, para. 5].
	Kurikawa et al. teaches most NAFLD are in prognosis, although some of these progress to nonalcoholic steatohepatitis (NASH), which is defined as a histological observation of hepatocellular degeneration, inflammation and fibrosis in liver with steatosis [p.259, col. 1, para. 1]. SCD-1 inhibitor reduced triglyceride accumulation in liver in mice fed with non-fat, high-sucrose diets [p.261, col. 1, para. 4]. SCD-1 inhibitor reduced triglyceride accumulation of liver in NASH rats [p.261, col. 2, para. 2]. SCD-1 inhibitor attenuated liver 
	A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method for inhibiting the development of hepatic fibrosis in human subject afflicted with NAFLD and having fibrosis score of zero comprising orally administration to a subject greater than 300 mg per day of Aramchol because NCT02279524 taught a method of treating NAFLD in patients with NASH by administering orally Aramchol a tablets containing 400 mg or 600 mg in a daily basis, Safadi et al. taught that Aramchol is considered a SCD1 inhibitor useful in the treatment of NASH by lowering the liver fat content (triglycerides) and Kurikawa et al. taught administration of the SCD-1 inhibitor attenuated the development of early fibrogenic change. Thus, administration of Aramchol a known SCD1 inhibitor would have inhibit the development of fibrosis as taught by Kurikawa et al. by attenuating the development of early fibrogenic changes. Both Kurikawa et al. and NCT02279524 are administering compounds with the same inhibitory activity and thus, it would have been expected that Aramchol would have had the same effect of inhibiting development of fibrosis as taught by Kurikawa et al. 
	In regards to the limitation wherein the subject has a fibrosis score of zero as recited in claim 1. The examiner is interpreting that a score of fibrosis zero means no fibrosis present in the subject. This conclusion is supported by Safadi et al. since it discloses Fibrosis was staged as follows: 0, none; 1, perisinusoidal or periportal; 2, perisinus and periportal; 3, 
	In regards to the wherein between 350 mg and 1200 mg of Aramchol is administered to the subject daily as recited in claim 7. NCT0227954 taught administration of an Aramchol orally in an amount of 400 mg and 600 mg on a daily basis for the treatment of NASH. Motivation to administer the instantly claim amount range of Aramchol would have resulted from NCT0227954 since it discloses amounts that overlap with the instantly claimed range and are safe to use in the treatment of NASH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) MPEP 2144.05 (I).
In regards to the limitations wherein the Aramchol prevents worsening the subject’s NAFLD Activity (NAS) score, wherein inhibiting the development of hepatic fibrosis comprises reducing progression of hepatic fibrosis relative to a patient not treated  with Aramchol, wherein the human subject is afflicted with NASH and administration of Aramchol inhibits of NASH, wherein inhibiting progression of NASH comprises prevention of progression, or reduced progression relative to a patient not treated with Aramchol, wherein the human subject is afflicted with NASH and administration of Aramchol resolves NASH in et al. taught Aramchol is considered a SCD1 inhibitor useful in the treatment of NASH by lowering the liver fat content (triglycerides) and Kurikawa et al. taught administration of the SCD-1 inhibitor attenuated the development of early fibrogenic change, reduced triglyceride accumulation in liver in mice fed with non-fat, high-sucrose diets in mice and rats, attenuated liver injury in NASH rats, attenuated hepatic steatosis, hepatocellular degeneration and inflammation in NASH rats. Thus, Kurikawa et al. demonstrates that the SCD-1 inhibitor attenuated crucial histopathological changes including hepatic steatosis, hepatocellular degeneration and inflammatory cell infiltration in experimental NASH liver. Motivation to measure and evaluate the changes between the markers and attenuation crucial histopathological changes including hepatic steatosis, hepatocellular degeneration and inflammatory cell infiltration in NASH would have resulted from NCT02279524 in view of Safadi et al. and Kurikawa et al. because NCT02279524 administers Aramchol in amounts that overlap with Applicant’s to a patient population in need of inhibiting the progression of et al. administers a SCD-1 inhibitor (Safadi et al. defines that Aramchol is a SCD1 inhibitor) and such biochemical pathway is capable of attenuating crucial histopathological changes associated with NASH (e.g. fibrogenic changes, reduction of triglycerides, attenuation of hepatic steatosis, hepatocellular degeneration and inflammation). Thus, one of ordinary skill in the art would have found motivation to arrive at the instantly claimed limitation because NCT02279524 administers the Aramchol in the same amounts and to patients with NASH, it would have flow logically that the attenuation effects in triglycerides, hemoglobin A1C, body weight ballooning score, inflammation score, inflammation and fibrosis biomarkers, waist circumference, inhibition of fibrosis, prevention/ progression of NASH would have occur. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01 (II). 
In regards to the limitations wherein the human subject as a diet that is high fat and high calorie; and/or is resistant to lifestyle intervention or is resistant to diet intervention as recited as claim 30. NCT02279524 taught evaluating the safety and efficacy of two Aramchol doses (400 mg and 600 mg) once daily for 52 weeks in overweight or obese pre diabetic or with type II diabetes mellitus patients with NASH. The skilled artisan would have understood that the patient population of NCT02279524 is a human having a diet high in fats and calories since NCT02279524 discloses a patient population that are overweight or obese. Thus, one of ordinary skilled in the art would have understood that the patients of NCT02279524 meets the limitation of humans having a diet high in fats and calories.  

It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date to modify the teachings of NCT02279524 in view of Safadi et al. and Kurikawa et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8, 11-13, 16-17, 20-21, 24-25, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 15-43, and 45-66 of co-pending 16/182,767. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of co-pending are drawn to a method for inhibiting the development of hepatic fibrosis in a human subject afflicted with Non-Alcoholic Fatty Liver Disease and having a fibrosis score of zero comprising administering to the subject a daily dose of between 400 mg and 900 mg of 30-arachidylamido-APPLICANT(S): Liat HAYARDENY-NISSIMOV et al. SERIAL NO.:16/182,767 FILED:November 7, 2018 Page 87a, 12a-dihydroxy-50-cholan-24-oic acid (AramcholTM), or a pharmaceutically acceptable salt thereof, said dose is administered in a dose regimen of at least twice a day, thereby inhibiting the development of hepatic fibrosis in said subject [claim 33]. The method of claim 33, wherein the daily dose amount is 600 mg or 800 mg and 300 mg or 400 mg [claims 34-35].  The method of claim 33, wherein the AramcholTM is administered twice a day TM daily dose is 600 mg and it is administered twice a day wherein each administered dose is 300 mg [claim 37].  The method of claim 33 wherein the human subject is afflicted with Non-Alcoholic Steatohepatitis (NASH) [claim 38].  The method of claim 33, wherein the human subject has a NAFLD Activity (NAS) Score of at least 4, at least 5, at least 6, or at least 7; the human subject has a ballooning score of at least 1, an inflammation score of at least 1, and a steatosis score of at least 1; the human subject is afflicted with Diabetes Mellitus type II or pre-diabetes, or any combination thereof [claim 39].   The method of claim 33 wherein the human subject is not afflicted with Non- Alcoholic Steatohepatitis (NASH) [claim 40].  The method of claim 33 wherein 300 mg of AramcholTM is administered to the subject every 12 hours [claim 41].  The method of claim 33 wherein the AramcholTM is administered orally [claim 42].  The method of claim 33 wherein the AramcholTM is administered in the morning, and in the evening [claim 43].  The method of claim 33 wherein the AramcholTM is administered with water, or at the same time as, or within 30 minutes of a meal; preferably wherein the meal is breakfast or dinner; more preferably wherein the meal is a high fat meal or a high calorie meal [claim 44].  The method of claim 33 wherein the AramcholTM is administered over the course of at least 52 weeks, at least 72 weeks, at least 96 weeks, at least 2 years, at least 3 years, or at least 4 years [claim 45].  The method of claim 33 wherein said method further comprises lack of worsening of the subject's NAFLD as defined by Activity (NAS) score, or of the subject's Steatosis, Activity and Fibrosis (SAF) Activity score; reduction of liver fat in said subject, improvement in subject's Steatosis, improvement in subject's ballooning, NAFLD resolution, NAFLD resolution without worsening of fibrosis, reduction of ALT levels in said subject, reduction of AST levels in said subject, reduction of HbAlc levels in said subject, lack of subject's progression to Cirrhosis, inhibiting progression of Non-Alcoholic Fatty Liver Disease (NAFLD) and/or Non-Alcoholic Steatohepatitis (NASH), or any combination thereof [claim 46].  The method of claim 46 further comprising an improvement of the subject's NAFLD Activity (NAS) score, or of the subject's Steatosis, Activity and Fibrosis TM and the improvement of the subject's NAS score is an improvement of at least 2 points, contributed by more than one parameter; or the subject's SAF Activity score is at least 4 at the commencement of administration of Aramchol™ and improvement of the subject's SAF Activity score is an improvement of at least 2 points [claim 48]. The method of claim 33 wherein said method further reduces liver fat, improve histology, hepatic biochemistry and glycemic control in said subject [claim 49].  The method of claims 33 wherein said method has excellent safety and tolerability [claim 50].  The method of claim 46 wherein inhibiting progression of NAFLD or NASH comprises prevention of progression, or reduced progression relative to a patient not treated with AramcholTM [claim 51].  The method of claim 33 wherein the human subject is afflicted with Non-Alcoholic Steatohepatitis (NASH) and the method further comprises inhibiting progression of NASH, NASH resolution in the subject or combination thereof [claim 52].  The method of claim 33 wherein the human subject is not afflicted with Non- Alcoholic Steatohepatitis (NASH) at commencement of administration and said method further comprises preventing progression from Non-Alcoholic Fatty Liver Disease (NAFLD) to NASH [claim 53].  The method of claim 47 wherein the improvement, lack of worsening, or progression is improvement, lack of worsening, or progression at 2, 4, 8, 24, 40, 52, 65, 72, or 96 weeks; 2, 3, or 4 years from the commencement of administration of AramcholTM  [claim 54]. The method of claim 52 wherein NASH resolution comprises the human subject having a ballooning score of 0 and an inflammation score of 0 or 1 [claim 55].  The method of claim 33 wherein the method further comprises a reduction in the ratio of liver triglycerides to water in the subject relative to the ratio at the commencement of administration of AramcholTM as measured by MRS [claim 56].  The method of claim 56 wherein there is a 10% to 40% reduction in ratio of liver triglycerides to water [claim 57].  The method of claim 33 wherein the method further comprises: a) a reduction TM; f) a reduction in the human subject's waist circumference relative to the human subject's waist circumference at the commencement of administration of AramcholTM; or g) a reduction in the human subject's Fatty Liver Index relative to the human subject's Fatty Liver Index at the commencement of administration of AramcholTM [claim 58].   The method of claim 33, wherein the human subject has a diet that is high fat and high calorie; is resistant to lifestyle intervention, is resistant to diet intervention or any combination thereof [claim 59].  The method of claim 33 further comprising administering a therapeutically effect amount of a pharmaceutical composition comprising at least one compound selected from the group consisting of: a) ethyl eicosapentanoate (EPA-E), eicosapentaenoic acid (EPA) and its pharmaceutically acceptable amides, salts, esters and phospholipids; b) an inhibitor of Acetyl-CoA carboxylase (ACC) alone, or in combination with one or more additional therapeutic agents; c) pioglitazone hydrochloride or an enantiopure deuterium-enriched pioglitazone; d) a peroxisome proliferator activated receptor (PPAR) delta and gamma dual agonists; and e) angiotensin II receptor antagonists, angiotensin converting enzyme (ACE) inhibitors, caspase inhibitors, cathepsin B inhibitors, CCR2 chemokine antagonists, CCR5 chemokine antagonists, chloride channel stimulators, cholesterol solubilizers, diacylglycerol 0-acyltransferase 1 (DGATl) inhibitors, dipeptidyl peptidase IV APPLICANT(S): Liat HAYARDENY-NISSIMOV etal.SERIAL NO.:16/182,767FILED:November 7, 2018Page 12 (DPPIV) inhibitors, farnesoid X receptor (FXR) agonists such as obeticholic acid and Px-104, FXR/TGR5 dual agonists, galectin-3 inhibitors such as LIPC-1010 and GR- MD-02, glucagon-like peptide (GLPI) agonists, glutathione precursors, hepatitis C virus NS3 protease inhibitors, HMG CoA reductase inhibitors, II-hydroxysteroid dehydrogenase (II -HSD I) inhibitors, IL-I- antagonists, IL-6 antagonists, IL-I 0 agonists, IL-I 7 antagonists, ileal TM treatment, or naive to NAFLD treatment [claim 62].
	Co-pending ‘158 does not explicitly teach wherein between 350 mg and 1200 mg  and 400 mg or 600 mg of Aramchol is administered to the subject per day [claim 7]. 
	A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to administer 350 mg and 1200 mg Aramchol because co-pending ‘767 TM for the treatment of NASH. Motivation to administer the instantly claimed amounts would have resulted from co-pending 767 since it administers Aramchol in amount that overlap safely and for the treatment of NASH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) MPEP 2144.05 (I).
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date to modify the teachings of co-pending ‘767 and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date.
Response to Arguments
Applicant's arguments filed August 4, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
To justify the combination of Kurikawa with clinical trials/ Safadi and alleges that Kurikawa teaches that SCD-1 inhibitor should attenuate early fibrogenic change. Therefore, to fully evaluate the effects of the SCD-1 inhibitor on liver fibrosis it is necessary to study for longer periods. Also Kurikawa does not disclosed inhibition of fibrosis. The effect of the disclosed SCD-1 inhibitor on liver fibrosis is unclear, based on Kurikawa. Even if the disclosed SCD1 inhibitor of Kurikawa shows liver fibrosis inhibition a person of ordinary skilled in the art of the invention would not think based on one SCD1 inhibitor species having the structure that differs from 
The Examiner further alleges that fibrosis score of zero (0) and administered amounts/doses of aramchol are disclosed in clinical trials.  It is submitted herein that exclusion of score 4 population does not necessarily mean that the document specifically discloses method of inhibiting fibrosis in a subject (afflicted with NAFLD) having fibrosis score of zero.  Moreover, clinical trial is not directed in any way to a method of inhibiting fibrosis, regardless of the subject fibrosis score; it is directed to efficacy and safety evaluation of two aramchol doses (400 and 600 mg) vs placebo in NASH patients.  Thus, the initial fibrosis score of the subjects evaluated therein is irrelevant as the document does not discloses hepatic fibrosis inhibition. Similarly, disclosed doses of aramchol in clinical trials (400 mg and 600mg) are irrelevant as well as they are disclosed in relation to NASH evaluation/treatment and not to hepatic fibrosis inhibition.
In addition, Applicant’s claims unexpected to observe inhibitor of hepatic fibrosis in Wistar rats via aramchol administration (Example 1). Aramchol was also found (Example 1) to be unexpectedly superior to OCA (obeticholic acid).
Examiner’s Response:
The examiner is has considered Applicant’s argument however finds them not persuasive at the present time. NCT02279524 taught a method of treating NAFLD in patients with NASH by administering orally Aramchol a tablets containing 400 mg or 600 mg in a daily basis, Safadi et al. taught that Aramchol is considered a SCD1 inhibitor useful in the treatment of NASH by lowering the liver fat content (triglycerides) and Kurikawa et al. taught administration of the SCD-1 inhibitor attenuated the development of early fibrogenic change. Thus, administration of Aramchol a known SCD1 inhibitor would have inhibit the development of fibrosis as taught by Kurikawa et al. by attenuating the development of early et al. and NCT02279524 are administering compounds with the same inhibitory activity and thus, it would have been expected that Aramchol would have had the same effect of inhibiting development of fibrosis as taught by Kurikawa et al. Kurikawa et al. establishes the biochemical mechanism and activity necessary to inhibit the formation or attenuate the development of early fibrogenic change. The compound disclosed by Kurikawa et al. and Aramchol are known SCD1 inhibitors and thus, it would have been expected the same inhibition and attenuation of early fibrogenic change. 
	Further, NCT02279524 taught a method of treating NAFLD in patients with NASH by administering orally Aramchol a tablets containing 400 mg or 600 mg in a daily basis. NCT02279524 teaches the active step of administering Aramchol in the instantly claimed amounts to a subject with NASH, thus, it would have been logically that the inhibition of fibrosis would have occur. MPEP 2112. 
	In regards to the argument directed to the Examiner further alleges that fibrosis score of zero (0) and administered amounts/doses of aramchol are disclosed in clinical trials.  NCT02279524 clearly excludes patients with fibrosis score of 4, thus it is understood that the other fibrosis scores would have been present in the patient population since the references does not exclude them. Clinical trials clearly establishes the exclusion criteria in patients and the clinical trial does not mention to exclude other fibrosis score other than 4. It is well known in the clinical trial art that establishing the inclusion and exclusion criteria is a critical aspect of the trial itself, thus, if NCT02279524 wanted to exclude fibrosis 0, it would have explicitly mention it in the exclusion criteria. 
With regard to Applicant’s alleged unexpected results the unexpected results are directed to administration of a specific amount of Aramchol (5 mg/kg). However it is not clear what is the unexpectancy since OCA is not a SDC1 inhibitors.  Further, Applicant just mentions that 5 mg/kg is superior to OCA, how is it superior? Does any amount would have 
Applicant argues that:
The ODP rejection would be hold in abeyance until such time as the conflicting claims have been allowed.
Examiner’s Response:
	The examiner thanked Applicant representative to correcting the ODP application number. The body of the rejection has not been changed or modified. The ODP rejection is maintained until a TD is submitted and approved. 
Conclusion
Rejection of claims 1-3, 7-8, 11-13, 16-17, 20-21, 24-25, and 27-32 is proper.
No claims are allowed.
Claims 5 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627